Citation Nr: 0944705	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection and assigned a 30 percent evaluation for PTSD 
effective May 20, 2005.  During the course of his appeal, the 
Veteran was afforded a new VA examination in November, 2006.  
After his examination, on November 30, 2006, the RO granted 
the Veteran a 50 percent evaluation for PTSD, effective from 
May 20, 2005.  A supplemental statement of the case (SSOC), 
dated in November 2007, continued and confirmed the Veteran's 
50 percent rating evaluation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's claims.

In an April 2008 statement the Veteran, through his 
representative, stated that his PTSD symptoms had increased 
in severity since his last VA examination.  The Board notes 
that the Veteran was last afforded a VA examination in 
November 2006.  In this case, the Veteran's November 2006 VA 
examiner found that the Veteran exhibited considerable 
symptoms associated with his PTSD and provided a Global 
Assessment of Functioning score of 52.  The evidence shows 
that since his examination, the Veteran has attended 
extensive group therapy for his PTSD.  The Veteran's group 
therapy notes show that he continues to have PTSD symptoms 
including isolation, irritability, anxiety, intrusive 
thoughts, depressed mood, difficulty sleeping and nightmares.  
The Veteran's GAF scores have ranged during this time from a 
low of 47 to a high of 55.  

In some cases when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In this case, the Board notes that the Veteran has 
asserted that his symptoms have increased and that the 
Veteran was last afforded a VA examination almost three years 
ago.  The Board therefore finds that a more recent VA 
examination is in order for the purpose of ascertaining the 
severity and manifestations of the Veteran's PTSD.  Further, 
the Board notes that the last available records for the 
Veteran within his claims file are from November 2007.  
Additional development must be done to determine whether more 
recent PTSD treatment records are available.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify and provide appropriate releases 
for any care providers who may possess 
new or additional evidence pertinent to 
the matter currently on appeal.  If the 
Veteran provides adequate identifying 
information, and the necessary 
release(s), the AMC/RO must assist him in 
obtaining the records identified, 
following the procedures set forth in 38 
C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the 
claims file.

2.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and severity of 
his service-connected PTSD.  The 
psychiatrist or psychologist performing 
the examination, to the extent possible, 
should distinguish any present symptoms 
due to a nonservice-connected disability 
from the issue on appeal.  All indicated 
tests and studies are to be performed.  
The examiner must follow the guidelines 
provided in the Disability Worksheet for 
Mental Disorders Examination (revised May 
1, 2007).  Prior to the examination, the 
claims folder must be made available for 
review.  A notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should also comment on the service-
connected disability's effect on the 
Veteran's ability to obtain and retain 
gainful employment. Rationale should be 
provided for all conclusions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


